 

Case 1:20-cv-06127-GBD-DCF Document6 Filed 08/10/20 Page 1 of 1

Nay

   
 

| DOCUME

é Er ECT aus
UNITED STATES DISTRICT COURT “LECTROMICAL TY eat op
SOUTHERN DISTRICT OF NEW YORK DGC # Aol ULES

 

Erica Rhonda Harris on behalf of 1.A.B.,

 

Plaintiff(s),
-against- 20cv6127(GBD)
PRO SE PRETRIAL
Commissioner of Social Security; Social Security ORDER
Administrator,
Defendant.

 

X

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Debra C. Freeman for the purposes of Case Management and Scheduling pursuant
to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Debra C. Freeman and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: August 10, 2020
New York, New York

Graig B Dowsle

Getrge B Paniels
d States District Judge

 
